Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an e-mail from Carl T. Reed (Reg. No. 45,454) on 1/13/2022.

The application has been amended as follows: 

1.	(Currently Amended) A method for tiering data in a distributed data network, the method comprising:
(a)	pushing a global model from a central system to each of selected edge servers in the distributed data network, wherein the selected edge servers are a subset of edge servers operating in the distributed data network;
(b)	training the global model at each of the selected edge servers, wherein each of the selected edge servers uses their own local data to train the global model;
(c)	receiving updates to the global model from the selected edge servers at the global model at the central system; 
(d)	updating the global model at the central system based on the updates; 
(e)	identifying data, by the global model, to distribute to the edge servers; 
(f)	distributing the data from a datacenter to the edge servers, the data including first data and second data, wherein the first data is at least partially different from the second data, wherein the first data is delivered to a first edge server included in the edge servers and the second data is delivered to a second edge server included in the edge servers;
(g)	retraining the global model when a request miss rate exceeds a threshold rate; and
(h)	avoiding cache misses by pushing new data received at the datacenter to the edge  using the global model.

2.	(Original) The method of claim 1, wherein updating the global model includes averaging the updates and applying the average update to the global model.

3.	(Original) The method of claim 1, further comprising repeating steps (a) – (d) until the updates are less than a threshold.

4.	(Original) The method of claim 1, further comprising distributing the global model to the edge servers.

5.	(Previously Presented) The method of claim 4, further comprising validating the global model by each of the edge servers not included in the selected edge servers using corresponding local data.

6.	(Previously Presented) The method of claim 4, wherein the updated global model allows each of the edge servers to benefit from learning of the selected edge servers.

7.	(Previously Presented) The method of claim 1, wherein distributing the data includes tiering data in the distributed data network.

(Original) The method of claim 7, further comprising applying the global model to data at a datacenter and pushing data to at least some of the edge servers using the global model.

9.	(Original) The method of claim 7, further comprising applying the global model to data at the edge servers and cleaning data from the edge servers that does not meet a threshold.

10.	(Original) The method of claim 1, further comprising retraining the global model when a request miss rate exceeds a threshold rate.

11.	(Currently Amended) The method of claim 1, further comprising avoiding the cache misses by pushing the new data received at the datacenter to the edge servers before receiving requests for the new data using the global model.

12.	(Previously Presented) The method of claim 1, further comprising initiating the global model, wherein the global model is configured to predict data that end users are expected to access in a stipulated time.

13.	(Currently Amended) A non-transitory computer readable medium comprising computer executable instructions that, when executed by a processor and memory, perform a method for tiering data in a distributed data network, the method comprising:
initiating, at a datacenter, a global model for tiering data in a distributed data network that includes the datacenter, hub servers, and edge servers;
repeating until updates to a global model are less than a threshold:
pushing the global model from a central system associated with the datacenter to each of selected edge servers in the distributed data network, wherein the selected edge servers are a subset of edge servers operating in the distributed data network and wherein the edge servers are closest to end user devices;

sending updates to the global model at the central system from the selected edge servers to the central system; and
updating the global model by the central system based on the updates; 
identifying data, by the global model, to distribute to the edge servers; 
distributing the data from a datacenter to the edge servers, the data including first data and second data, wherein the first data is at least partially different from the second data, wherein the first data is delivered to a first edge server included in the edge servers and the second data is delivered to a second edge server included in the edge servers;
retraining the global model when a request miss rate exceeds a threshold rate; and
avoiding cache misses by pushing new data received at the datacenter to the edge servers using the global model.



14.	(Previously Presented) The non-transitory computer readable medium of claim 13, wherein updating the global model includes averaging the updates received from the selected edge servers and applying the average update to the global model at the central system.

15.	(Original) The non-transitory computer readable medium of claim 13, further comprising distributing the global model to the edge servers once the updates are less than the threshold.

16.	(Previously Presented) The non-transitory computer readable medium of claim 15, further comprising validating the global model by each of the edge servers not included in the selected edge servers using corresponding local data.

(Original) The non-transitory computer readable medium of claim 13, wherein the updated global model allows each of the edge servers to benefit from learning of the first edge servers.

18.	(Original) The non-transitory computer readable medium of claim 13, further comprising tiering data in the distributed data network.

19.	(Previously Presented) The non-transitory computer readable medium of claim 13, further comprising:
 applying the global model to data at a datacenter and pushing data that meets a threshold to at least some of the edge servers; and 
applying the global model to data at the edge servers and cleaning data from the edge servers that does not meet a threshold.

20.	(Currently Amended) The method of claim 1, further comprising:
avoiding the cache misses by pushing the new data received at the datacenter to the edge servers in anticipation of requests for the new data using the global model.


Reason for Allowance
	
	The following is an examiner’s statement of reasons for allowance.

	Independent Claims 1 and 13 as amended distinguishes itself over the prior art due to the amended limitation in combination with the rest of the limitations. It is to be noted that it is the combination of all limitations that renders the claims allowable. 

Claims 1-20 are allowed based on the same reason(s).



Conclusion

Any inquiry concerning this communication or earlier communications from examiner should be directed to Sibte Bukhari whose telephone number is 571-270-7122.   Examiner can normally be reached on M-F 9:00 – 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srivastava Vivek can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.